Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: .
Claims 16-19 have been cancelled.  These claims are drawn to the non-elected invention without traversal. (See response filed on 6/17/21)


REASONS FOR ALLOWANCE
Claims 1-9, 11-15, 21, and 22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a structure particularly characterized by, the polycrystalline layer has a first total thickness, and each polycrystalline regions has a second total thickness that is greater than the first total thickness, as detailed in claim 1.  Claims 2-9, 11-15, 21 and 22 depend from claim 1.

The closest prior art of record, Englekirk et al. (US PGPub 2018/0337146, hereinafter referred to as “Englekirk”) teaches in figures 1-24, with emphasis on figures 13-15, and corresponding text, where Englekirk teaches, in claim 1, a structure comprising: 
a semiconductor substrate (402) comprised of a single-crystal semiconductor material, the semiconductor substrate including a device region (410, 408, 406) and a plurality of first body contact regions (1301a, 1302b) each comprised of the single-crystal semiconductor material (figure 13; [0122-0123]); 
a polycrystalline layer (404) in the semiconductor substrate (figure 13; [0014-0017], material, [0122-0123]; and a plurality of polycrystalline regions in the semiconductor substrate (figures 13-15; [0124-0127]); the plurality of polycrystalline regions (404) positioned between the polycrystalline layer and the device region, and the plurality of polycrystalline regions having a laterally-spaced arrangement with a first gap between each adjacent pair of the plurality of polycrystalline regions, wherein one of the plurality of first body contact regions (1302a, 1302b) is arranged in the first gap between each adjacent pair of the plurality of polycrystalline regions (404) (figures 13-15; [0124-0127]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        August 27, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898